Citation Nr: 1537483	
Decision Date: 09/02/15    Archive Date: 09/10/15

DOCKET NO.  12-05 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an initial compensable disability rating for bilateral sensorineural hearing loss (BHL).  


ATTORNEY FOR THE BOARD

C. Bosely, Counsel











INTRODUCTION

The Veteran had active service from May 1978 to August 1978 and from July 1980 to July 1984. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran was scheduled to testify before the Board in April 2015, but he did not appear for the schedule hearing.  He had earlier requested a hearing before a Decision Review Officer of the RO, which was scheduled for June 2012, but he failed to appear at that hearing as well.  His requests for hearings are deemed to have been withdrawn, and there is no prejudice in proceeding.  See 38 C.F.R. § 20.704 (2015); see Bowen v. Shinseki, 25 Vet. App. 250 (2012).

There was initially some question as to whether the Veteran intended to file a claim for a total disability rating based on individual unemployability due to service-connected disability (TDIU).  The RO sent a letter in January 2014 asking him to clarify his intention in this regard.  Based on his response received later in January 2014, the Board must find that the TDIU issue is not reasonably raised as a component of the rating issue now on appeal, and a TDIU claim is not otherwise presently in appellate status before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran is free to raise such a claim at any time, and the instant determination is in no way intended to represent a finding as to the merits of such a claim, if raised at any point.  See 38 C.F.R. § 4.16 (2013); Suttmann v. Brown, 5 Vet. App. 127, 136 (1993) (a claim for a TDIU, even if previously and finally denied, constitutes a new claim).






FINDINGS OF FACT

Mechanical application of the Veteran's audiologic test results to the rating schedule shows that a compensable rating for the bilateral hearing loss disability cannot be assigned, and the subjective complaints involving difficulty hearing people talk and difficulty hearing while using ear protection are reasonably described by the rating schedule.


CONCLUSION OF LAW

The criteria for assignment of a compensable disability rating for the Veteran's bilateral hearing loss disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.15, 4.85, 4.86 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

A. Duty to Notify

VA has a duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Here, the Veteran was sent a comprehensive letter in August 2010, which addressed the requirements for granting service connection.  A case-specific notice is not required as to the downstream issues involved in the appeal for a higher initial disability rating, and any other notice defect is deemed not prejudicial.  See 38 U.S.C.A. § 5103(a)(1); VAOPGCPREC 6-2014; Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, the duty is satisfied.



B. Duty to Assist

VA also is to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(d).  VA will help a claimant obtain records relevant to a claim whether or not the records are in Federal custody, and VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

Here, the Veteran's VA medical records prior to and during the appeal period were obtained.  There is no indication that further relevant VA treatment records exist.  In addition to obtaining his medical records, the Veteran was also provided several VA audiologic examinations.  Those examinations comprehensively describe the severity of his bilateral hearing loss disability in accordance with § 4.85, and they otherwise describe, however briefly, the functional effects caused by the Veteran's hearing disability in his daily life, as required by Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  Therefore, these examinations are adequate to resolve the appeal.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105 -106 (2012); Massey v. Brown, 7 Vet. App. 204 (1994); see also 38 U.S.C.A. § 5103A(d)(2); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  There is no indication of a material worsening since the last examination.  Therefore, the Board finds no reason to remand for further examination.  See 38 C.F.R. §§ 3.326, 3.327; Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

For the above reasons, the Board finds that the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits at this time.

II.  Analysis

The Veteran is seeking a compensable disability rating for his hearing loss disability.  He has been assigned a noncompensable disability rating since August 26, 2010, which represents the original effective date for the award of service connection.  As the instant appeal arises from his disagreement with the initial rating assigned, the current period of appellate review begins from that date.    

A. Applicable Law

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  Because the ability to overcome the handicap of disability varies widely among individuals, the disability ratings are based primarily upon the average impairment in earning capacity resulting from a service-connected disability, that is, upon the economic or industrial handicap which must be overcome and not from individual success in overcoming it.  See 38 C.F.R. § 4.15.  

Where there is a question as to which of two disability ratings shall be applied, the higher disability rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  All potential applicable diagnostic codes, whether or not raised by a claimant, must be considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102;  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where a claimant is awarded service connection and assigned an initial disability rating, separate ratings can be assigned for different periods of time since the effective date for the award of service connection ("known as staged ratings").  See Fenderson v. West, 12 Vet. App. 119, 125-27 (1999).  Staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

After careful consideration of the evidence, any reasonable doubt remaining on any material question of law or fact is to be resolved in favor of the claimant.  38 C.F.R. § 4.3; Fagan v. Shinseki, 573 F.3d 1282, 1287 (2009).


B. Rating Schedule

Disability ratings for hearing loss are assigned pursuant to the rating schedule set forth in 38 C.F.R. § 4.85, Diagnostic Code (DC) 6100.  An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).  Evaluations of defective hearing are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 (1993).  Hearing impairment is determined by averaging the hearing impairment at each of the four designated frequencies (1000, 2000, 3000, and 4000 Hertz).  38 C.F.R. § 4.85.  This results in a Puretone Threshold Average for each ear.  Id.  The Puretone Threshold Average is charted, in conjunction with the Speech Discrimination Percentage for that ear, in Table VI of 38 C.F.R. § 4.85.  Id.  This results in a score, expressed as a Roman numeral, for each ear.  Id.  The Roman numeral scores for both ears are then charted in Table VII of 38 C.F.R. § 4.85, and the intersection of the scores provides the percentage of disability.  Id.

Exceptional patterns of hearing impairment, which cannot always be accurately assessed under the standards of 38 C.F.R. § 4.85, may be evaluated under the provisions of 38 C.F.R. § 4.86.  These provisions apply when either the puretone threshold at each of the four specified frequencies is 55 decibels or more, 38 C.F.R. § 4.86(a), or when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, 38 C.F.R. § 4.86(b).  If either of these provisions applies, each ear is evaluated separately.  See 38 C.F.R. § 4.86.  The Roman numeral designation for the ear with an exceptional pattern of hearing impairment is derived from Table VI or VIa, whichever results in the higher numeral.  When 38 C.F.R. § 4.86(b) is applicable, the assigned numeral is elevated to the next higher Roman numeral.  See id.

Table VIa will also be applied when an examiner certifies that the use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc.  See 38 C.F.R. § 4.85(c).

C. Application of the Rating Schedule

In this case, the appeal must be denied because all probative VA examinations and medical records show that the Veteran's hearing impairment has not risen to a compensable level as defined in the rating schedule.  

First, on VA examination in September 2010, his audiometry scores were as follows:  


HERTZ

1000
2000
3000
4000
AVG.
RIGHT
5
10
45
50
28
LEFT
5
10
45
45
26

Speech discrimination scores were 100 percent right ear and 96 percent left ear.  

A compensable rating cannot be assigned on the basis of these results.  Specifically, upon charting the September 2010 examination results against Table VI, a Level I hearing is derived for each ear.  Upon charting these results in Table VII, a noncompensable rating is derived.  Because a noncompensable rating results, the criteria for a compensable rating cannot be assigned on the basis of this September 2010 test.  

On VA examination in February 2011, his audiometry scores were as follows:  




HERTZ

1000
2000
3000
4000
AVG.
RIGHT
5
15
50
50
30
LEFT
5
15
50
50
30

Speech discrimination scores were 100 percent in both ears.  

A compensable rating cannot be assigned on the basis of these results.  Specifically, upon charting the February 2011 examination results against Table VI, a Level I hearing is derived for each ear.  Upon charting these results in Table VII, a noncompensable rating is derived.  Because a noncompensable rating results, the criteria for a compensable rating cannot be assigned on the basis of this February 2011 test.  

On VA examination in April 2013, his audiometry scores were as follows:  


HERTZ

1000
2000
3000
4000
AVG.
RIGHT
10
20
55
50
34
LEFT
10
25
50
55
35

Speech discrimination scores were 96 percent in both ears.  

A compensable rating cannot be assigned on the basis of these results.  Specifically, upon charting the April 2013 examination results against Table VI, a Level I hearing is derived for each ear.  Upon charting these results in Table VII, a noncompensable rating is derived.  Because a noncompensable rating results, the criteria for a compensable rating cannot be assigned on the basis of this April 2013 test.  

On VA examination in June 2014, his audiometry scores were as follows:  




HERTZ

1000
2000
3000
4000
AVG.
RIGHT
15
25
60
60
40
LEFT
15
25
55
55
38

Speech discrimination scores were 100 percent in both ears.  

A compensable rating cannot be assigned on the basis of these results.  Specifically, upon charting the June 2014 examination results against Table VI, a Level I hearing is derived for each ear.  Upon charting these results in Table VII, a noncompensable rating is derived.  Because a noncompensable rating results, the criteria for a compensable rating cannot be assigned on the basis of this June 2014 test.  

In conclusion, the Veteran has undergone several hearing tests throughout the appeal period.  All of the tests, where adequate for rating purposes, show that his hearing impairment has not risen to a compensable level as set forth in the rating schedule.  38 C.F.R. §§ 4.7, 4.85, 4.86.  In his January 2011 NOD, the Veteran wrote that he has "lost about 30 to 35% of my hearing and also have tinnitus."  Again, the VA rating schedule provides for mechanical application based on the prescribed rating criteria.  The VA rating schedule does not provide for a disability rating on the basis of the percentage of hearing acuity lost.  Furthermore, he is now separately service-connected for tinnitus.  Thus, a compensable schedular disability rating may not be assigned for the Veteran's bilateral hearing loss disability.  Staged ratings are not for assignment in this case for this reason.

D. Extraschedular Consideration

The Board's findings above are based on the rating schedule.  Generally, it must be remembered that the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  In this regard, the basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  See 38 C.F.R. § 4.10 (emphasis added).  Moreover, the rating schedule is based primarily upon the average impairment in earning capacity, that is, upon the economic or industrial handicap which must be overcome and not from individual success in overcoming it.  38 C.F.R. § 4.15.

To afford justice in exceptional situations, however, an extraschedular rating may also be assignable.  38 C.F.R. § 3.321(b).  The Board may not, in the first instance, assign an increased rating on an extraschedular basis, but may determine whether referral for extraschedular consideration is warranted, provided that it articulates the reasons or bases for that determination.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  

(1) Criteria

The extraschedular determination must follow a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, the level of severity and symptomatology of a Veteran's service-connected disability must be compared with the established criteria found in the rating schedule for that disability.  Id.  If the rating criteria reasonably describe a Veteran's disability level and symptomatology, the disability picture is contemplated by the rating schedule.  Therefore, the assigned schedular evaluation is adequate and no referral is required.  Id.  If the schedular evaluation does not contemplate the level of disability and symptomatology, and is found inadequate, the second step of the inquiry requires the Board to determine whether the exceptional disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-16.

If analysis of the first two steps shows that the rating schedule is inadequate to evaluate the disability picture and that picture shows the related factors discussed above, the final step requires that the disability be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the disability picture requires the assignment of an extraschedular rating.  Thun, 22 Vet. App. 111.

Limiting referrals for extraschedular evaluation to considering a Veteran's disabilities individually ignores the compounding negative effects that each individual disability may have on the Veteran's other disabilities.  Section § 3.321(b)(1) performs a gap-filling function, accounting for situations in which a Veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a Veteran's disabilities are nonetheless inadequately represented.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Therefore, referral for extraschedular consider may also be made to consider the compound/combined impact of multiple service-connected disabilities in determining whether referral for extraschedular consideration is needed.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

(2) Discussion

The Board finds that the Veteran's disability picture is reasonably contemplated by the rating schedule.

On VA examination in July 2010, the Veteran complained that he had difficulty hearing his daughter.  In his March 2012 substantive appeal, the Veteran wrote that he has to wear ear plugs on the job and "has trouble hearing anyways, much less with the ear plugs."  On VA examination in April 2013, the VA examiner marked that the Veteran's hearing loss did impact the ordinary conditions of his daily life including ability to work - the Veteran stated it was "hard to hear with ear protection."  The June 2014 VA examiner documented a similar statement.  In January 2014, the Veteran wrote that his  hearing loss (and separately service-connected tinnitus) was a hindrance and safety hazard when wearing ear plugs, which "are required at most job sites."  

The Board recognizes that these functional effects present difficulty in the Veteran's daily life, including at work and at home.  Referral for extraschedular consideration cannot be made, however, because the rating schedule was purposely designed to compensate for such effects of his hearing impairment in all spheres of his daily life, including at work and at home.  See 38 C.F.R. §§ 4.1, 4.10, 4.15.  

Moreover, the rating schedule for evaluating a hearing impairment specifically includes a special section for evaluating "[e]xceptional patterns of hearing impairment."  See 38 C.F.R. § 4.86.  This section was added "because the speech discrimination test may not reflect the severity of communicative functioning these Veterans experience."  64 Fed. Reg. 25200, 25203 (1999).  "This provision was meant to compensate for a pattern of hearing impairment that is an extreme handicap in the presence of any environmental noise."  Id.  This was done because "VHA found that when this pattern of impairment is present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment."  Id.; see also 59 Fed. Reg. 17295 ("While results of speech discrimination tests with this type of hearing loss in a controlled setting are often near normal, they do not reflect the true extent of difficulty understanding speech in the everyday work environment, even with the use of hearing aids.").

Because the rating schedule was specifically designed to encompass hearing impairments that involve both expected and exceptional hearing impairments, the Board must conclude that the rating schedule for evaluating this Veteran's hearing impairment was specifically designed to compensate for the types of functional effects he is describing, including difficulty hearing other people talk and difficulty hearing when using hearing protection.  See 38 C.F.R. § 4.86.

Although he has other service-connected disabilities, there is also no basis for referring the matter for extraschedular consideration based on the compound/combined impact of multiple service-connected disabilities.  See Johnson, 762 F.3d 1362.  The issue has not been reasonably raised by the record, nor does it appear that the Veteran has experienced a compounding effect that is not already captured by the schedular rating assigned for his multiple service-connected disabilities.  See Mittleider v. West, 11 Vet. App. 181 (1998).  

In summary, the Veteran's disability picture is not shown to be exceptional or unusual.  Therefore, referral for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321.  


ORDER

A compensable disability rating for bilateral hearing loss is denied.



____________________________________________
MICHAEL E. KILCOYNE 
 Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


